EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of U.S. China Mining Group, Inc. (the “Company”) for the period ended June 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Xinyu Peng, Chief Financial Officer, certify, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to my knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Xinyu Peng Xinyu Peng Chief Financial Officer Date: August 30, 2012
